Citation Nr: 0919103	
Decision Date: 05/21/09    Archive Date: 05/26/09	

DOCKET NO.  06-38 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder, claimed as post-traumatic stress disorder, to 
include as due to service-connected diabetes mellitus. 

2.  Entitlement to a total rating based on individual 
unemployability due to the severity of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 
1970.  This included time in Vietnam from November 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the VARO in San Juan, Puerto Rico, that denied entitlement to 
the benefits sought.

For reasons which will be set forth below, the claim is 
REMANDED to the RO by way of the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the Veteran should 
further action be required.


REMAND

Further development with regard to the issues at hand is in 
order.  A review of the evidence of record reveals that 
following examination by VA in June 2006, the Veteran was 
given an Axis I diagnosis of depressive disorder, not 
otherwise specified, with anxiety features.  It was stated no 
other mental disorder was found.  The examiner did not 
provide an opinion regarding whether the Veteran's 
psychiatric disability was aggravated by his service-
connected diabetes.

The Board is required to include in its decision a written 
statement of the reasons and bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record; that statement must be adequate to enable an 
appellant to understand the precise basis for the Board's 
decision, as well as to facilitate informed review by the 
Court.  See 38 U.S.C.A. § 7104(d)(1) (2008); Daye v. 
Nicholson, 20 Vet. App. 512, 515 (2006).  An inadequate 
examination frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

The Board notes that reports of VA psychiatric outpatient 
visits thereafter in 2006 and 2007 refer primarily to the 
Veteran having posttraumatic stress disorder.  This has not 
been addressed by the RO.  

With regard to the Veteran's claim for a total rating based 
on unemployability due to his service-connected disabilities, 
in addition to diabetes, service connection is in effect for 
peripheral neuropathy of the left upper extremity, peripheral 
neuropathy of the right upper extremity, peripheral 
neuropathy of the right lower extremity, peripheral 
neuropathy of the left lower extremity, arterial 
hypertension, erectile dysfunction, and atherosclerosis of 
each lower extremity.  With consideration of the bilateral 
factor, a combined 90 percent evaluation has been in effect 
since December 2005.  He is also entitled to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a) on account of loss of use of a 
creative organ from that same date.  At the time of a June 
2006 examination, it was noted the Veteran was not working.  
He contended his unemployment was due to the severity of his 
psychiatric disorder.  However, at the time of a VA 
outpatient visit in March 2007, it was stated the Veteran was 
currently working at the Post Office in Carolina, Puerto 
Rico.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA should ensure complete compliance 
with requirements of the Veterans Claim 
Assistance Act of 2000.  This should 
include development of the question as to 
whether or not the Veteran has PTSD 
attributed to any experiences on active 
service.  The Veteran should be asked to 
provide information with regard to any 
stressful experiences he might have had 
while in service.  Any information 
provided should be properly developed.

2.  The Veteran should be afforded a 
psychiatric examination for the purpose 
of determining the current diagnosis and 
etiology of all psychiatric disorders 
which may be present.  All indicated 
studies, tests, and evaluations, 
particularly psychological testing, 
should be performed.  The examiner should 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  He or she should also 
address the question as to whether any 
currently diagnosed psychiatric disorder 
has been aggravated in any way by the 
service-connected diabetes mellitus or 
any other service-connected disability.  
The examiner should opine as to the 
impact of the psychiatric symptomatology 
on the Veteran's ability to obtain or 
maintain gainful employment.  If an 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion could 
not be provide without resort to 
speculation.  

3.  The Veteran should be asked whether 
he is currently working or not.  If not, 
he should provide an updated Application 
for Increased Compensation Based on 
Unemployability (VA Form 21-8940).

4.  Thereafter, the RO/AMC should and 
readjudicate the claims.  If the benefits 
sought are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2008), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  
Additionally, failure to provide more specific information 
with regard to his employment status and any reported 
stressors may also result in an adverse determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



